DETAILED ACTION
This is in response to the applicant’s communication filed on 3/17/22 wherein:
Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a system and therefore, falls into a statutory category.  Similar independent claims 8 and 15 recite a system and a computer readable medium, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of defining a plurality of events triggering sending electronic communications as rules and initiating event-driven messaging based on the rules by detecting the first event and the second event, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the method is performed “in a data processing system including a processor, a network interface coupled to the Internet, and data storage” and involves a “rules engine” and “an electronic communication device,” nothing in the claim elements precludes the step from practically being performed in the mind.  Claims 8 and 15 include similar limitations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of defining a plurality of events triggering sending electronic communications as rules and initiating event-driven messaging based on the rules by detecting the first event and the second event are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Examiner notes that the system manages personal behavior, relationships, or interactions between people in that the owner of the assets is providing rules for providing information to his/her designated contact.  Further, the system may be considered a commercial/legal interaction in that it may form a business relationship between the owner of the assets and the proprietor of the system.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a processor device and data storage.  The processor and data storage are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “maintaining” records and associations, “electronically receiving and storing” the assets, and “transmitting” electronic communications limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the maintaining, receiving, storing, and transmitting steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the maintaining, receiving, storing, and transmitting limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec, identifying storing information in memory as WURC, as recognized by Versata, and identifying electronic recordkeeping as WURC, as recognized by Alice).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 3, 5, 6, 10, 12, 13, 17, 19, and 20 merely add further details of the abstract steps/elements recited in claims 1, 8, and 15 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 3, 5, 6, 10, 12, 13, 17, 19, and 20 are also non-statutory subject matter.

Dependent claims 3, 10, and 17 further limit the abstract idea by further describing the element of detecting a failure to log in, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 5, 12, and 19 also include insignificant extra solution activity in the form of receiving data, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 6, 13, and 20 further limit the abstract idea by introducing the elements of building a custom rules set and applying the custom rules set, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Owens (US 20150288770).

Referring to claim 1:
Owens discloses a method of event-driven electronic communication in a data processing system including a processor, a network interface coupled to the Internet, and data storage {Owens [0025] The disclosed system 10 and method utilize computers 12 and an electronic network 14 such as, but not limited to, the Internet. As is known, a computer 12 includes various elements such as, but not limited to, at least one input device, e.g. a keyboard 16, mouse, or touch-screen, at least one output device, e.g. a display 18, a graphics card, a communication device, e.g. an Ethernet card or wireless communication device, permanent memory, e.g. a hard drive, temporary memory, i.e. random access memory, and a processor, e.g. a programmable logic circuit [0025]}, the method comprising: 

the processor of the data processing system maintaining, in one or more data structures in the data storage, at least one first record identifying a plurality of assets managed by an asset manager {Owens [0028][0029][0049] and Fig. 1 In an exemplary embodiment, the response module 54 is further structured to delete files and/or folders, execute a module 20 on a target computer 12 that wipes, i.e. unrecoverable deleting, all or portion of data, send files or predefined emails such as instructions to access account, user names, passwords, account locations, etc.[0049] where the files/emails identify the accounts, which said files/emails and accounts are the assets managed by an asset manager}; 

at least one second record identifying a plurality of contacts for electronic communication regarding the plurality of assets {Owens [0036][0049] where the user’s emergency contacts are stored in the database}; 

user-specified associations between selected ones of the plurality of assets and different ones of the plurality of contacts, wherein each of the user-specified associations designates at least one contact serving as a recipient of an event-driven electronic communication regarding one or more of the plurality of assets {Owens [0031] the response module 54 is structured to perform a number of selected scripted actions, or a number of primary selected scripted actions. Such actions include, but are not limited to, notifying selected persons, locking accounts, deleting files for various modules, transmitting files to selected persons, clearing browser module 20A history, executing scripts on target computers 12, and unlocking accounts [0031] where the selected persons are the designated contact and the transmission of the files is the “event-driven electronic communication regarding one or more of the plurality of assets”};

the processor electronically receiving and storing, in data storage, one of the plurality of assets {Owens [0031][0049] In an exemplary embodiment, the response module 54 is further structured to delete files and/or folders, execute a module 20 on a target computer 12 that wipes, i.e. unrecoverable deleting, all or portion of data, send files or predefined emails such as instructions to access account, user names, passwords, account locations, etc. [0049] where, in order to send the predefined emails or files, the files/emails must first be received and stored}; 

the processor configuring a rules engine, wherein configuring the rules engine includes configuring the rules engine with one or more communication rules defining a plurality of events triggering automated sending of electronic communication via the network interface and Internet to electronic communication devices associated with one or more of the plurality of contacts, wherein the plurality of events includes at least: a first event in which a first time period expires without the data processing system detecting the asset manager communicating electronically; a second event in which a second time period longer than the first time period expires without the data processing system detecting the asset manager communicating electronically {Owens [0030][0031][0035][0042][0043] [0044] if the investigation module 50 finds evidence of user activity during the investigation period, the investigation module 50 makes a positive determination, or, if the investigation module 50 does not find evidence of user activity during the investigation period, the investigation module 50 makes a negative determination [0042] and The verification module 52 is structured to alert the user 30 of the lack of on-line activities. The verification module 52 is further structured to request a response from the user 30 within the user response time [0043] where the verification investigation period is the first time period and the user response time is the second time period and where the user response time is a number of verification investigation periods, as described in [0043] (an example is given where the user response time is 96 investigation periods), and therefore, the user response time is longer than the investigation period}; 

the processor transmitting a third electronic communication to an electronic communication device associated with the asset manager {Owens [0031] The verification module 52 attempts to contact the user 30 via email or a similar communication used by the user's 30 on-line sites [0031]};

the processor automatically initiating event-driven messaging based on application of the communication rules by the rules engine, wherein automatically initiating event-driven messaging includes:  the processor, based on the rules engine detecting occurrence of the first event, transmitting, via the network interface and Internet, a first electronic communication regarding an asset among the plurality of assets to an electronic communication device of an associated contact among the plurality of contacts in which the managing party fails to communicate electronically within a time period {Owens [0030][0031][0032][0049] At selected intervals, the investigation module 50 investigates the user identified sites to determine if the user has engaged in any on-line activity. . . If the investigation module 50 determines that there is a lack of online activity, the verification module 52 attempts to verify the user 30 is active[0030] and If the investigation module 50 determines that there is a lack of online activity, the verification module 52 attempts to verify the user 30 is active [0030] and That is, the verification module 52 is structured to contact the user 30 and to contact the proxy 34 [0031]};

the processor, based on the rules engine, detecting occurrence of the second event, providing, in a second electronic communication via the network interface and Internet to the electronic communication device, increased access to the asset by the associated contact {Owen [0030][0031] [0043] where the first event is the expiration of the verification investigation period and the second event is the expiration of the user response time and when the user fails to respond within the user response time, the system transmits files to selected persons, thereby providing increased access to the asset}, wherein the processor determines the first and second time period beginning from transmission of the third electronic communication {Owens [0031][0035][0043] The verification module 52 is further structured to request a response from the user 30 within the user response time and, if the response is received, to identify the response as an on-line activity. In an exemplary embodiment, the verification module 52 is structured to create and send the user 30 a verification message, such as but not limited to, an email or text message. . . As part of the verification process, the verification module 52 is structured to initiate the investigation module 50 and can decrease the time span of the investigation period. Such a shortened investigation period is identified as a “verification investigation period.” For example, a verification investigation period, in an exemplary embodiment, is set to every fifteen minutes. The user 30 further identifies a maximum number of verification investigation periods be ninety-six, e.g. a 24-hour span, which is the user response time [0043] and where, when the initial investigation fails, the user is sent a verification message when the verification module is initiated, from which the verification investigation period, which is the first time period, and the user response time, which is a second period, are measured}.

Referring to claim 3:
Owens discloses wherein detecting occurrence of the first event includes detecting the asset manager failing to login to an online account within the first time period {Owen [0044] where the user logs into the system by entering a verification code into the verification page and if the user does not do so within the user response time, the response module 54 is activated}.

Referring to claim 5:
Owens discloses the processor receiving identification of the plurality of assets and the plurality of contacts from a mobile application {Owens [0026][0029][0036][0049] Generally, the user utilizes an interaction module 209 to interact with remote computers 12. Interaction modules 20B include, but are not limited to, a web browser module 20A as noted above, an e-mail module 20C, and an application module typically associated with a smartphone, e.g. a social network “app” (not shown)[0026]}.

Referring to claim 6:
Owens discloses wherein configuring the rules engine includes the processor, based on input of the asset manager, building a custom rules set for account information visibility for the plurality of assets; and the processor applying the custom rules set to regulate visibility of account information for the plurality of assets to the plurality of contacts {Owens [0030]-[0035][0049][0056] where the user establishes the intervals, identifies the proxy(s), identifies the scripted actions, etc., as described in [0056] which allow the processor to transmit notifications/files to the selected persons in accordance with the user’s wishes}.

Referring to claims 8, 10, 12, and 13:
Claims 8, 10, 12, and 13 are system claims similar to claims 1, 3, 5, and 6 and are rejected on the same basis.

Referring to claims 15, 17, 19, and 20:
Claims 15, 17, 19, and 20 are program product claims similar to claims 1, 3, 5, and 6 and are rejected on the same basis.

Response to Arguments
The Amendment to the Specification is entered.

I.  Rejection of claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 under 35 USC 101
Under Step 2A – Prong 1, Applicant argues that claim 1 is not directed to an abstract idea, but is directed to “event-driven electronic communication in a data processing system.”  Remarks 10.  Applicant admits that claim 1 involves concepts that are patent-ineligible (organizing human relationships and data storage).  Remarks 11.  However, Applicant argues that the claims are directed to the allegedly patent eligible subject matter of “electronic communication by a data processing system via a network.”  Remarks 11.  Examiner agrees that the claims involves patent-ineligible concepts.  However, Examiner respectfully disagrees that electronic communication by a data processing system via a network is sufficient to transform the ineligible abstract idea to eligible patent subject matter.  A claim that requires a computer may still be considered abstract.  See MPEP 2106.04(a)(2)(III)(C).

Applicant then argues that the claim, when evaluated as a whole, amounts to significantly more than the abstract idea.  Remarks 11.  Applicant argues that the claimed invention, when considered as a whole, “addresses the Internet-centric challenge of electronically communicating with contacts based on application of a time-sensitive rule set.”  However, Applicant has not provided evidence that this is an Internet-centric problem with a claimed solution necessarily rooted in computer technology.  Examiner notes that the invention uses conventional technology to send electronic communications, something which the courts have determined is well-understood, routine, and conventional.  For example, receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  See MPEP 2106.05(d).   Applicant argues the claims are similar to DDR Holdings and Example 21, but does not provide support for how the claims are similar.  In DDR Holdings, the claims at issue specified how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.  Examiner does find the claims provide any similar limitations which specify how interactions with the Internet are manipulated, or any evidence that the claims override any routine and conventional sequence of events ordinarily used on the Internet or by computer technology.  Likewise, the claims are not similar to Example 21.

II. Rejection of claims 15-21 under 35 USC 112(b)
WITHDRAWN, in light of Applicant’s amendments.

III. Rejection of claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 under 35 USC 102/103
Applicant argues that Owens does not disclose the feature, “electronically receiving and storing, in the data storage, at least one of the plurality of assets” because Owens does not disclose that the files or emails sent by response module 54 are “one of the plurality of assets” being managed.  Remarks 14. Examiner respectfully disagrees.  The term “asset” is broad enough to encompass any useful or valuable thing, including information.  Therefore, the term “asset” encompasses Owens’ files or emails.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE S GILKEY/Primary Examiner, Art Unit 3689